Citation Nr: 1636771	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  16-11 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to a disability rating in excess of 40 percent for right upper extremity radiculopathy and to a disability rating in excess of 30 percent for left upper extremity radiculopathy are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1972 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision by the North Texas Health Care System in Dallas, Texas.  Additional, relevant medical records are contained in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for a lumbar herniated nucleus pulposus with nerve root impingement, and he contends that a lumbosacral back brace worn because of this service connected disorder causes clothing damage and that he should therefore be entitlement to an annual clothing allowance.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the clothing, or uses prescribed medication for a service-connected skin disability which causes irreparable damage to the outer garments.  38 U.S.C.A. § 1162 (West 2014).  Under 38 C.F.R. § 3.810 (2015), a veteran may be eligible for an annual clothing allowance when the Chief Medical Director or designee certifies that due to a service-connected disability, a qualifying prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing.  38 C.F.R. § 3.810 (a)(1)(ii)(A).

In this case, the Veteran's VA treatment records indicate that in October 2010, he reported that he borrowing a back brace from a friend and that it helped a lot.  His treating physician then ordered him a prescription back brace.

In June 2016, a VA orthotist reported that the Veteran reported wearing his back brace with no complaints, and that it appeared to be in good shape.  The orthotist  wrote that he doubted that the brace was worn daily as it was already five years old.  On the basis of this opinion, the Veteran's claim was denied in August 2015, and the March 2016 statement of the case stated that the lack of repairs or replacement indicated that the back brace was not being worn sufficiently to cause irreparable damage to the Veteran's clothing.

The Board finds that this medical opinion is insufficient for determining whether the Veteran is entitled to an annual clothing allowance.  In order for the appellant to be found eligible for a clothing allowance, a certification is needed from the Chief Medical Director or designee that the orthopedic appliance tends to wear or tear the Veteran's clothing.  In this case, the examiner stated only that the Veteran did not wear the brace "daily," but such an opinion does not address whether the Veteran's intermittent use of the brace tended to wear and tear his clothing.  Additionally, in June 2016, the Veteran reported to the prosthetics orthotics lab that his back brace frame had broken in two.  The brace was condemned and a new back brace was ordered.  The Veteran also reported at his August 2016 VA examination that he used a back brace for a ruptured lumbar disc and that he wore it constantly.

The Board also notes that the regulations provide that an application for clothing allowance must be filed within one year of the anniversary date for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  38 C.F.R. § 3.810 (c)(1).  The examiner should therefore address at what date, if any, entitlement to such a benefit initially arose, and whether such entitlement has continued since that time.

Lastly, the Veteran receives regular medical treatment at the VA Medical Center in Dallas, Texas.  All treatment records dated since August 2016 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be notified that he may submit lay statements or other evidence, including pictures, documenting the medical necessity for the use of a lumbosacral back brace, the extent of his use of the brace, and proof showing excessive wear and tear to clothes due to the use of his back brace.  The Veteran should be provided an appropriate amount of time to submit this evidence.

2. Obtain all outstanding, pertinent treatment records from the Dallas VA Medical Center dating since August 2016.  All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. The Veteran's claims file as well as all medical records in Virtual VA and VBMS should then be reviewed by the Chief Medical Director (or appropriate designee), for a determination on whether the Veteran's lumbosacral back brace meets the criteria for a clothing allowance in accordance with Veterans Health Administration directives.  The designee must specify in the report that claims file, Virtual VA, and VBMS records have been reviewed.  The designee should address:

(a) whether use of a lumbosacral back brace is medically necessary, 

(b) whether the lumbosacral back brace tends to wear out, tear, or otherwise cause irreparable damage to the Veteran's clothing; and 

(c) if (a) and (b) are answered in the affirmative, when did the Veteran's entitlement to a clothing allowance begin, and has he continuously met those criteria since that date?

Regarding the above, the designee should comment on whether and to what extent the Veteran actually uses the lumbosacral back brace with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  The examiner should discuss the Veteran's lay assertions that he uses the back brace constantly and the June 2016 report that he had broken the back brace.

If it cannot be determined from the Veteran's records whether all preceding conditions for entitlement to an annual clothing allowance have been met or not met, then a physical examination of the appellant should be scheduled.

4. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




